Judgmeht and order affirmed, with costs. All concurred, except McLennan, P. J., and Williams, J., who dissented upon the ground that the-engineer in charge of the train was not shown guilty of negligence which caused or contributed to the injury, arid that in any event the proof "does not bring the case within the provisions-of the Barnes Act.* (See opinion of McLennan, P. J., in same case on former appeal, repprted at 131 App. Div. 447.)

 See Railroad Law (Gen. Laws, chap. 39; Laws of 1890, chap. 565), § 42a, added by Laws of 1906, chap 657.— [Rep.